No mandate has been given to the chancellor to decide the facts of this controversy in the Court below in any particular way. Our last decision in effect does nothing more than grant a rehearing before the chancellor of the whole controversy. While in deciding the case on such rehearing, the chancellor is bound to follow and apply the applicable rules of law as last set forth in the opinion of Mr. Chief Justice WHITFIELD, which was agreed to by a majority of the Supreme Court, the decision of this case itself still remains with the chancellor, insofar as the weight and legal effect of the evidence in the case may be concerned when it is again heard by him on the rehearing we have in effect ordered in the Court below. *Page 567 
It is not within the province of the Supreme Court to give any additional directions to the chancellor in the case, other than such as have already been set forth in our previous opinions and in our mandate, therefore the motion for same is denied.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J., concur.